DETAILED ACTION
This is in response to the applicant’s communication filed on 3/24/2020 wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claims 1 and 20 recite a method and therefore, fall into a statutory category.  Similar independent claims 11 and 12 recite an apparatus and a computer program product, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of receiving a plurality of consumer feedback comments regarding one of a plurality of agricultural food products, wherein each of the plurality of consumer feedback comments comprises information regarding a characteristic of a given agricultural food product, wherein each of the plurality of agricultural food products corresponds to an agricultural source producing an agricultural food product category; updating a rating of each of the plurality of agricultural food products based upon consumer feedback comments corresponding to a given agricultural food product, wherein the updating comprises aggregating the received consumer feedback comments with previously supplied consumer feedback comments for agricultural food products within the agricultural food product category of a given agricultural source; ranking the plurality of agricultural food products based upon the ratings of the plurality of agricultural food products, wherein the ranking comprises ranking the plurality of agricultural food products against other agricultural food products within an agricultural food product category and produced by different agricultural sources; and providing, to the agricultural source, at least one recommendation with respect to a farming practice implemented by the given agricultural source, wherein the recommendation is based upon the ranking of an agricultural food product produced by the given agricultural source are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the Specification describes the invention as a way to take consumer preferences into account so that a farmer or producer may produce products preferred by consumers as these products are more likely to be purchased.  Specification ¶ 1.  Therefore, the invention is directed to a commercial interaction and/or managing personal behavior or interactions between people.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, claim 1 and claim 20 do not recite any additional elements, claim 11 recites the additional elements of at least one processor and a computer readable storage medium, and claim 12 recites the additional elements of a processor and a computer readable storage medium.  The processor and computer readable storage medium are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the claimed limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-10 and 13-19 merely add further details of the abstract steps/elements recited in claim 1 and claim 12 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-10 and 13-19 are also non-statutory subject matter.

Dependent claims 2, 3, 13, and 14 provide further descriptive limitations regarding the information provided by the consumer feedback comments, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 4 and 15 provide additional limitations directed to the abstract idea by introducing the elements of identifying a geographical area of a consumer of the food product and identifying a source of the food product, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5 and 16 provide additional limitations directed to the abstract idea by introducing the element of ranking sources of the food product, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 6 and 17 provide additional limitations directed to the abstract idea by introducing the elements of identifying food products with positive comments and identifying characteristics of sources of the identified food product, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7-9, 18, and 19 provide additional limitations directed to the abstract idea by introducing the element of generating a food product quality prediction which may involve training a machine learning model, which does not include a practical application or significantly more than the abstract idea.

Dependent claim 10 provides further descriptive limitations regarding the ranking, which may provide further helpful context for the claimed invention, but do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

While claim 20 includes additional limitations not included in exemplary claim 1, the additional limitation regarding predicting quality are treated similarly to comparable limitations in the dependent claims.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 refers to "providing . . . at least one recommendation with respect to a farming practice," but it is unclear how this is accomplished.  Claims 11, 12, and 20 include a similar limitation.  This appears to be an end result without an explanation of how to accomplish this step.  The rather long specification does not describe how this is done, but provides only that the farming practice is “based upon” the ranking of a food product or the predicted quality of the food product (depending on the claim).  No formulas, algorithms, charts, or other explanation is provided as to how the computer would be able to output a recommended farming practice based upon the input of a ranking/quality of a food product.  

When examining computer implemented, functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under § 112, ¶ 1 for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01–2163.07(b).  In this case, applicant’s specification does not disclose an algorithm for performing the function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.

Claims 1-20 refer to using a computer to accomplish the claimed steps or as part of the apparatus or system claimed (Examiner notes that while claims 1-10 and 20 do not explicitly include a computer, the use of a computer is implied by dependent claims and/or the Specification).  At most, the Specification discloses generic computers and processors.  However, for a specific function, the Specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter.  It is not sufficient that one of ordinary skill in the art is capable of writing the software/program to achieve the claimed function.  There must be an explanation of how the computer or component performs the claimed function.  Here, the claimed functions appear to be specific functions that require a special purpose computer to perform, and the Specification fails to disclose the corresponding structure and algorithm required to perform the claimed functions.  As such, applicant has not met the requirements of 35 USC §112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-20 refer to using a computer to accomplish the claimed steps or as part of the apparatus or system claimed (Examiner notes that while claims 1-10 and 20 do not explicitly include a computer, the use of a computer is implied by dependent claims and/or the Specification). However, the specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function.  Without describing the computer and the algorithm, potential infringers cannot be sure whether they are infringing the claims or not.   

Claim 6 recites the limitation "generating an agricultural food product quality prediction by correlating the characteristics of the agricultural sources to the characteristics of the agricultural food products having positive consumer feedback comments.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is rejected on a similar basis.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Englard (US 20210209705), in view of Sun et al. (US 20090281870).

Referring to claim 1:
Englard discloses a method, comprising: providing, to the agricultural source, at least one recommendation with respect to a farming practice implemented by the given agricultural source, wherein the recommendation is based upon the [ranking of an agricultural food product produced by the given agricultural source] marketing information {Englard [0062] collecting agricultural data from multiple sources relating to multiple growing-plots of crops; (b) collecting environmental data relating to said multiple growing-plots; (c) collecting manufacturing and operational data with regard to intended utilization of said crops at a manufacturing facility; (d) identifying a particular growing-plot; (e) correlating among (i) agricultural data related to said particular growing-plot, and (ii) environmental data related to said particular growing-plot, and (iii) operational data related to intended utilization of crops from said particular growing-plot, and (iv) manufacturing data and marketing data related to intended utilization of crops from said particular growing plot; (f) analyzing correlated data of step (e), and generating at least one of: (I) an agricultural action recommendation to be performed at said particular growing-plot, (II) an operational action recommendation to be performed at said manufacturing facility [0062] Examiner notes that Englard is not being used to teach the information in the brackets (this is taught by Sun, below)}.

Englard discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data (abstract and [0062]).  Englard does not disclose how the marketing information is gathered, or more specifically, Englard does not disclose receiving a plurality of consumer feedback comments regarding one of a plurality of agricultural food products, wherein each of the plurality of consumer feedback comments comprises information regarding a characteristic of a given agricultural food product, wherein each of the plurality of agricultural food products corresponds to an agricultural source producing an agricultural food product category; updating a rating of each of the plurality of agricultural food products based upon consumer feedback comments corresponding to a given agricultural food product, wherein the updating comprises aggregating the received consumer feedback comments with previously supplied consumer feedback comments for agricultural food products within the agricultural food product category of a given agricultural source; and ranking the plurality of agricultural food products based upon the ratings of the plurality of agricultural food products, wherein the ranking comprises ranking the plurality of agricultural food products against other agricultural food products within an agricultural food product category and produced by different agricultural sources.

However, Sun discloses a related system for gathering marketing information, in the form of ranking a product using written sentiment analysis (Sun abstract and [0011]-[0014]).  Sun discloses receiving a plurality of consumer feedback comments regarding one of a plurality of agricultural food products, wherein each of the plurality of consumer feedback comments comprises information regarding a characteristic of a given agricultural food product, wherein each of the plurality of agricultural food products corresponds to an agricultural source producing an agricultural food product category {Sun [0013] Besides the rating scores obtained in step 12, most product search and shopping sites also allow users to write a review article to express their opinions about a product [0013] where the description of the product as an “agricultural food product” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight and further, the phrase “wherein each of the plurality of agricultural food products corresponds to an agricultural source producing an agricultural food product category” does not require steps to be performed or limit the structure of the claim, does not limit the scope of the claim, and therefore, receives little patentable weight – see MPEP 2111.04}; 

updating a rating of each of the plurality of agricultural food products based upon consumer feedback comments corresponding to a given agricultural food product, wherein the updating comprises aggregating the received consumer feedback comments with previously supplied consumer feedback comments for agricultural food products within the agricultural food product category of a given agricultural source {Sun [0011]-[0014] Some users directly compare products with preferences in their reviews. For example, a user may write "I suggest you buy Canon 5D instead of 40D," which means that the "Canon 5D" is ranked higher than the "40D" in the user's mind [0013] the user preferences are used to adjust the rating score of each product to determine a final score in step 18. As a result, the final ranking of step 20 not only characterizes users' overall opinion about individual products, but also reflects the user preferences expressed in reviews [0014] where the two different camera products (the Canon 5D and the 40D) are within the same category}; and

ranking the plurality of agricultural food products based upon the ratings of the plurality of agricultural food products, wherein the ranking comprises ranking the plurality of agricultural food products against other agricultural food products within an agricultural food product category and produced by different agricultural sources {Sun [0011]-[0014] Then, both the user preferences as expressed in written reviews and numerical rating scores are combined in step 18 to provide a final score for each product. In step 20, the final score for each of the plurality of products is used to produce a relative product ranking [0011]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the farm management system disclosed in Englard to incorporate gathering and analyzing marketing information by receiving feedback, updating a rating, and ranking products as taught by Sun because this would provide a manner for comparing products (Sun at [0013]), thus aiding the user by helping to differentiate between products.

Referring to claim 6:
Englard, as modified by Sun, discloses identifying agricultural food products having positive consumer feedback comments {Englard [0014][0020][0029][0032]-[0034] detect the user preferences between products if there exist reviews that compare them directly [0014] and An example candidate sentence follows: "I suggest you buy a Canon 5D instead of a 40D." An algorithm of the disclosed method will classify the user preference as "Cannon 5D&gt;Canon 40D." The user preference information gleaned from user reviews is transformed into an opinion score [0029]}; and identifying characteristics of agricultural sources of the identified agricultural food products {Englard [0062] Some embodiments may include a method comprising: (a) collecting agricultural data from multiple sources relating to multiple growing-plots of crops; (b) collecting environmental data relating to said multiple growing-plots; (c) collecting manufacturing and operational data with regard to intended utilization of said crops at a manufacturing facility; (d) identifying a particular growing-plot; (e) correlating among (i) agricultural data related to said particular growing-plot, and (ii) environmental data related to said particular growing-plot, and (iii) operational data related to intended utilization of crops from said particular growing-plot, and (iv) manufacturing data and marketing data related to intended utilization of crops from said particular growing plot [0062]}.

Referring to claim 11:
Claim 11 is rejected on a similar basis to claim 1, with the following additions:

Englard discloses an apparatus, comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied wherewith and executable by the at least one processor, the computer readable program code comprising: computer readable program code configured to perform the method of claim 1 {Englard [0041][0087] a system comprising at least a hardware processor and/or a memory unit and/or program code, able to perform a method as described above [0087]}.

Referring to claim 12:
Claim 12 is rejected on a similar basis to claim 1, with the following additions:

Englard discloses a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising: computer readable program code configured to perform the method of claim 1 {Englard [0041][0087] non-transitory storage medium having stored thereon instructions or program code that, when executed by a processor or a machine, cause such processor or machine to perform a method as described above [0087]}.

Referring to claim 17:
Claim 17 is rejected on a similar basis to claim 6.


Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Englard (US 20210209705), in view of Sun et al. (US 20090281870), and further in view of Poolman et al. (US 20190236536).

Referring to claim 2:
Englard, as modified by Sun, discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data.  Englard, as modified by Sun, does not disclose wherein the consumer feedback comments comprises information related to the taste of the agricultural food product. 

However, Poolman discloses a similar system for a quality ratings feedback manager (abstract).  Poolman discloses wherein the consumer feedback comments comprises information related to the taste of the agricultural food product {Poolman [0050] the consumer may be asked to rate certain aspects of the perishable good 34, such as for example taste [0050] and where Examiner further notes that the wherein clause of claim 2 does not require steps to be performed or limit the claim to a particular structure, does not further limit the scope of the claim, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Englard and Sun to incorporate consumer feedback related to the taste of products as taught by Poolman because this would provide a manner for receiving consumer feedback (Poolman at [0050]), thus aiding the user by determining perishable good recommendations.

Referring to claim 13:
Claim 13 is rejected on a similar basis to claim 2.

Claims 3- are rejected under 35 U.S.C. 103 as being unpatentable over Englard, in view of Sun et al. (US 20090281870), and further in view of Reisman (US 20120046994).

Referring to claim 3:
Englard, as modified by Sun, discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data.  Englard, as modified by Sun, does not disclose wherein the consumer feedback comments comprises information related to visual characteristics of the agricultural food product.

However, Reisman discloses a similar system for collecting market data (abstract).  Reisman discloses wherein the consumer feedback comments comprises information related to visual characteristics of the agricultural food product {Reisman [0180][0181][0192] User rating [0181] and Appearance [0192] and where Examiner further notes that the wherein clause does not require steps to be performed or limit the claim to a particular structure, does not further limit the scope of the claim, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Englard and Sun to incorporate feedback related to the appearance of products as taught by Reisman because this would provide a manner for collecting market data for a product (Reisman at [0012]), thus aiding the user by collecting market data.

Referring to claim 14:
Claim 14 is rejected on a similar basis to claim 3.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Englard, in view of Sun et al. (US 20090281870), and further in view of Bai et al. (US 20130238432).

Referring to claim 4:
Englard, as modified by Sun, discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data.  Eglard, as modified by Sun, does not disclose identifying a geographical area of a consumer consuming the agricultural food product; and identifying, based upon the geographical area, an agricultural source that produced the agricultural food product.

However, Bai discloses a similar system for recommending a provider which uses rankings (abstract and [0025]).  Bai discloses identifying a geographical area of a consumer consuming the agricultural food product; and identifying, based upon the geographical area, an agricultural source that produced the agricultural food product {Bai [0019] As another example, a device tracking application may run, or communicate with, a portable device (e.g. portable telephone, smart phone, GPS device, or a portable computing device) that is carried by the user. The device tracking application may indicate locations (e.g. buildings or other defined areas) into which the device was carried. . . When a location is visited, the tracking application (or associated application) may search a database or other online source (e.g. a map), to identify any provider of a service or commodity that is located at the location that was visited [0019]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Englard and Sun to incorporate identifying a geographical area of a consumer and identifying a source based on the area as taught by Bai because this would provide a manner for identifying any provider of a commodity that is located at the visited location (Bai [0019]), thus aiding the user by collecting market data.

Referring to claim 15:
Claim 15 is rejected on a similar basis to claim 4.

Claims 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Englard, in view of Sun et al. (US 20090281870), and further in view of Ramer et al. (US 20070100653).

Referring to claim 5:
Englard, as modified by Sun, discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data.  Englard, as modified by Sun, does not disclose ranking agricultural sources producing agricultural food products based upon the rankings of agricultural food products produced by a given agricultural source.

However, Ramer discloses a similar system for analyzing and ranking content (abstract).  Ramer discloses ranking agricultural sources producing agricultural food products based upon the rankings of agricultural food products produced by a given agricultural source {Ramer [0463] the user who subscribes to Consumer Reports may request that the list of merchants be ordered according to the Consumer Reports ranking of the products that the merchant sells [0463]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Englard and Sun to incorporate ranking a source based upon product rankings as taught by Ramer because this would provide a manner for providing user-requested information (Ramer [0463]), thus increasing customer satisfaction.

Referring to claim 10:
Englard, as modified by Sun, discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data.  Englard, as modified by Sun, does not disclose ranking agricultural food products that are produced within a geographical region.

However, Ramer discloses a similar system for analyzing and ranking content (abstract).  Ramer discloses wherein the ranking comprises ranking agricultural food products that are produced within a geographical region {Ramer [0520] For geography, it may be possible to present only those businesses serving the respective geographical areas (zip code, city, state) as specified [0520]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Englard and Sun to incorporate ranking products produced within a geographical region as taught by Ramer because this would provide a manner for applying geographic filters (Ramer [0520]), thus providing relevant information.

Referring to claim 16:
Claim 16 is rejected on a similar basis to claim 5.


Claims 7-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Englard, in view of Sun et al. (US 20090281870), and further in view of El-Hmayssi et al. (US 20140172638).

Referring to claim 7:
Englard discloses generating an agricultural food product quality prediction by correlating the characteristics of the agricultural sources to the characteristics of the agricultural food products [having positive consumer feedback comments] {Englard [0034] a Crop Performance Prediction Unit 421 of the ML/AI processing units 420 may analyze the integrated data and may generate predictions or estimations for the metrics of a crop-of-interest. In a first example, it may generate prediction(s) during the growing season with regard to the optimal or suggested or required harvest time metrics (e.g., beginning and/or ending of harvest), based on analysis of overall past seasons and historical data, current data, domain knowledge and pre-defined rules and cultivation protocols, current season weather and imagery information (until prediction date), weather forecast, comparison to historical weather data and/or historical imagery from past growing seasons, and one or more pre-defined manufacturing goals or manufacturing targets or manufacturing processes that are linked to this particular crop-of-interest [0034] where the pre-defined manufacturing goals or manufacturing targets are interpreted as the characteristics having positive consumer feedback comments and where Examiner notes that El-Hmayssi, above, discloses that the desired characteristics are identified as those having positive consumer feedback comments}. 

Englard, as modified by Sun, discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data.  Englard, as modified by Sun, does not disclose identifying the characteristics of the agricultural food products having positive consumer feedback comments.

However, El-Hmayssi discloses a related system for product reviews and ratings.  El-Hmayssi discloses identifying the characteristics of the agricultural food products having positive consumer feedback comments {El-Hmayssi [0033][0034] a user can select a star rating to provide to a product generally and/or characteristics of a product, can provide a free-form summary of their review in a text entry field 602, can provide a detailed review in text entry field 604, can enter one or more tags, e.g., positive and/or negative comments, to be associated with a product in text entry fields 606 [0033] and the system may include functionality whereby a user can provide tags 606 for the product and/or reviews. In certain circumstances such tags can be used to generate ratable, user-defined characteristics of a product. For example, a user may tag that product "4EY97" is "good for use in paintball." [0034] where the description of the product as an “agricultural food product” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight – see MPEP 2111.04}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Englard and Sun to incorporate identifying products having positive comments as taught by El-Hmayssi because this would provide a manner for tagging products (El-Hmayssi [0034]), thus allowing users to find desired products.

Referring to claim 8:
Englard, as modified by Sun and El-Hmayssi, discloses wherein the at least one recommendation is (i) directed toward a characteristic of the agricultural source and (ii) generated utilizing the agricultural food product quality prediction {Englard [0038] For example, for wine grapes, such decisions may include: schedule and order of vineyard harvest, among the overall wine grape plots of the different growers, based on the estimated values for Volume, sugar level (Brix) and Acidity (pH and TA); target blends and series; vineyard and transportation capacity; purchasing or selling grapes to meet manufacturing goals, or the like [0038]}.

Referring to claim 9:
Englard, as modified by Sun and El-Hmayssi, discloses wherein the generating an agricultural food product quality prediction comprises training a machine-learning model utilizing (i) historical consumer feedback comments and (ii) the characteristics of the agricultural sources {Englard [0032]-[0034] Machine Learning (ML)/Artificial Intelligence (AI) processing units 420 may analyze data organized in the data warehouse 410; and may perform training, resolving, and periodic refining (or iterative refining or fine-tuning of updating or modifications) of ML/AI models in order to generate ML-based or AI-based insights [0033]}.

Referring to claims 18-19:
Claims 18-19 are rejected on a similar basis to claims 7-8.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Englard (US 20210209705), in view of Sun et al. (US 20090281870), in view of Poolman et al. (US 20190236536), and further in view of Reisman (US 20120046994).

Referring to claim 20:
Englard discloses a method, comprising: 

predicting quality of an agricultural food product from a given agricultural source by correlating (i) marketing data [the consumer feedback comments and rating for a given agricultural food product] with (ii) characteristics of the agricultural source producing the given agricultural food product {Englard [0034] a Crop Performance Prediction Unit 421 of the ML/AI processing units 420 may analyze the integrated data and may generate predictions or estimations for the metrics of a crop-of-interest. In a first example, it may generate prediction(s) during the growing season with regard to the optimal or suggested or required harvest time metrics (e.g., beginning and/or ending of harvest), based on analysis of overall past seasons and historical data, current data, domain knowledge and pre-defined rules and cultivation protocols, current season weather and imagery information (until prediction date), weather forecast, comparison to historical weather data and/or historical imagery from past growing seasons, and one or more pre-defined manufacturing goals or manufacturing targets or manufacturing processes that are linked to this particular crop-of-interest [0034] where the pre-defined manufacturing goals or manufacturing targets are interpreted as the marketing data and where Examiner notes that the portion of the limitation in brackets is not taught by Englard and is present for reference; however Sun, below, discloses that the marketing data consists of the consumer feedback comments and ratings, below}. 

providing, to the agricultural source, at least one recommendation with respect to a farming practice implemented by the given agricultural source, wherein the recommendation is based upon the predicted quality of the agricultural food product {Englard [0034]-[0037][0062] As an example for phenological phases prediction in wine grapes, the Crop Performance Prediction Unit 421 may identify a pattern that indicates that the winter was dry (e.g., beyond a pre-defined threshold value of dryness, such as if during a certain month the aggregate precipitation was lower than a pre-defined value), and may therefore determine that the first irrigation of the season should be performed before the Budburst phase; based on a prediction that a heat wave before the flowering phase may cause loss of a significant part of the yield, unless properly migrated with additional irrigation [0036]}.

Englard discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data (abstract and [0062]).  Englard does not disclose receiving consumer feedback comments regarding an agricultural food product being produced by an agricultural food production agricultural source, the consumer feedback comments comprising information related to a characteristic of the agricultural food product; and updating a rating of the agricultural food product for an agricultural source based upon the consumer feedback comments, wherein the updating comprises aggregating the received consumer feedback comments with previously supplied consumer feedback comments for the agricultural food product  wherein the aggregating comprises decreasing the rating for a given agricultural food product based upon negative feedback and increasing the rating for a given agricultural food product based upon positive feedback.

However, Sun discloses a related system for gathering marketing information, in the form of ranking a product using written sentiment analysis (Sun abstract and [0011]-[0014]).  Sun discloses receiving consumer feedback comments regarding an agricultural food product being produced by an agricultural food production agricultural source, the consumer feedback comments comprising information related to a characteristic of the agricultural food product  {Sun [0013] Besides the rating scores obtained in step 12, most product search and shopping sites also allow users to write a review article to express their opinions about a product [0013] where the description of the product as an “agricultural food product” is merely descriptive, does not affect the scope of the claim, and therefore, receives little patentable weight and further, the phrase “wherein each of the plurality of agricultural food products corresponds to an agricultural source producing an agricultural food product category” does not require steps to be performed or limit the structure of the claim, does not limit the scope of the claim, and therefore, receives little patentable weight – see MPEP 2111.04}, and

updating a rating of the agricultural food product for an agricultural source based upon the consumer feedback comments, wherein the updating comprises aggregating the received consumer feedback comments with previously supplied consumer feedback comments for the agricultural food product  wherein the aggregating comprises decreasing the rating for a given agricultural food product based upon negative feedback and increasing the rating for a given agricultural food product based upon positive feedback {Sun [0011]-[0020] Some users directly compare products with preferences in their reviews. For example, a user may write "I suggest you buy Canon 5D instead of 40D," which means that the "Canon 5D" is ranked higher than the "40D" in the user's mind [0013] the user preferences are used to adjust the rating score of each product to determine a final score in step 18. As a result, the final ranking of step 20 not only characterizes users' overall opinion about individual products, but also reflects the user preferences expressed in reviews [0014] where the two different camera products (the Canon 5D and the 40D) are within the same category and For example, if an expensive professional digital camera has many negative reviews and 1-2 star ratings, it may have a lower ranking than a low-end camera having many positive reviews, even though the professional camera may in some views be the better camera [0020]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the farm management system disclosed in Englard to incorporate gathering and analyzing marketing information by receiving feedback and updating a rating as taught by Sun because this would provide a manner for comparing products (Sun at [0013]), thus aiding the user by helping to differentiate between products.

Englard, as modified by Sun, discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data.  Englard, as modified by Sun, does not disclose wherein the characteristic comprises at least one of (i) the taste characteristic of the agricultural food product and (ii) a visual characteristic of the agricultural food product.

However, Poolman discloses a similar system for a quality ratings feedback manager (abstract).  Poolman discloses wherein the characteristic comprises at least one of (i) the taste characteristic of the agricultural food product and [(ii) a visual characteristic of the agricultural food product]; {Poolman [0050] the consumer may be asked to rate certain aspects of the perishable good 34, such as for example taste [0050] and where Examiner further notes that the wherein clause does not require steps to be performed or limit the claim to a particular structure, does not further limit the scope of the claim, and therefore, receives little patentable weight and further, the bracketed limitation is not taught by Poolman, but is taught below and is only included here for reference}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Englard and Sun to incorporate consumer feedback related to the taste of products as taught by Poolman because this would provide a manner for receiving consumer feedback (Poolman at [0050]), thus aiding the user by determining perishable good recommendations.

Englard, as modified by Sun and Poolman, discloses a system for managing and operating an agricultural origin product supply chain which uses marketing data.  Englard, as modified by Sun and Poolman, does not disclose wherein the characteristic comprises . . . (ii) a visual characteristic of the agricultural food product.

However, Reisman discloses a similar system for collecting market data (abstract).  Reisman discloses wherein the characteristic comprises . . . a visual characteristic of the agricultural food product; {Reisman [0180][0181][0192] User rating [0181] and Appearance [0192] and where Examiner further notes that the wherein clause does not require steps to be performed or limit the claim to a particular structure, does not further limit the scope of the claim, and therefore, receives little patentable weight}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Englard, Sun, and Poolman to incorporate feedback related to the appearance of products as taught by Reisman because this would provide a manner for collecting market data for a product (Reisman at [0012]), thus aiding the user by collecting market data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Wim Verbeke, Federico J.A. Pérez-Cueto, Marcia D. de Barcellos, Athanasios Krystallis, Klaus G. Grunert, European citizen and consumer attitudes and preferences regarding beef and pork, Meat Science, Volume 84, Issue 2, 2010, Pages 284-292, ISSN 0309-1740, https://doi.org/10.1016/j.meatsci.2009.05.001. (https://www.sciencedirect.com/science/article/pii/S0309174009001302); This paper presents the combined mid-term findings of the consumer research components of two EU Sixth Framework Programme integrated projects concerning meat, ProSafeBeef and Q-PorkChains.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689